In a proceeding under section 330 of the Election Law, to invalidate a petition designating the respondents *721Mackie and Becker as candidates for party positions as County Committeemen of the Democratic party in the primary election to he held September 14, 1965 ,in Nassau County, and for other related relief, the petitioners appeal from a judgment of the Supreme Court, Nassau County, entered September 2, 1965, which dismissed their petition. Judgment reversed on the law and the facts, without costs, and petition granted. Findings of fact which may be inconsistent herewith are reversed and new findings are made in accordance herewith. Two of the five signatures on the petition of the respondents Mackie and Becker were declared invalid, leaving three valid signatures, the minimum number required by the statute under the circumstances of this case. The designation in the petition of one of the respondents as Mrs. Henry S. Becker is invalid in the absence of proof that she is the same person as the one shown on the register of voters. There was no such proof. The signature of Mrs. L. Smirnow was invalid; the mere use of the first initial of the name of the husband of a married woman is insufficient where the identity of the signer cannot readily be established by reference to the signature on the petition and that of a person whose name appears in the register of voters; in addition, the petition failed to state the full and correct post-office address of the alleged signer. Another illegible signature not containing a post-office address of a town, city, or village is also invalid. Furthermore, the petition is for the position of County Committeeman of the Democratic party in the 26th Election District of the 11th Assembly District of the County of Nassau. The petition states the Election District to be OB-26. There is no such Election District in the 11th Assembly District. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.